Title: To Thomas Jefferson from Benjamin H. Latrobe, 27 February 1804
From: Latrobe, Benjamin H.
To: Jefferson, Thomas


               
                  Dear Sir
                  Washington Feby. 27h 1804.
               
               I judged very ill in going to Thornton. In a few peremptory words, he, in fact, told me, that no difficulties existed in his plan, but such as were made by those who were too ignorant to remove them and though these were not exactly his words,—his expressions, his tone, his manner, & his absolute refusal to devote a few minutes to discuss the subject spoke his meaning even more strongly and offensively than I have expressed it.—I left him with an assurance that I should not be the person to attempt to remove them,—& had I had immediate possession of pen, ink, & paper I should have directly solicited your permission to resign my office.—
               I owe however too much to you, to risk by so hasty a step, the miscarriage of any measure you may wish to promote, and I shall devote as before my utmost endeavors to excite the disposition in the Committee,—to which I am summoned tomorrow morning,—in favor of the appropriation.
               In respect to the plan itself, it is impossible to convey by words or drawings to the mind of any man,—that impression of the difficulties in execution which 20 Years experience creates in the mind of a professional man.—I fear I have said already too much for the respect I owe to your opinions, though much too little for my own conviction.—The utmost praise which I can ever deserve in this work is that of la difficulté vaincue, and after receiving your ultimate directions all my exertion shall be directed to earn this degree of reputation.
               My wish to avoid vexation, trouble, & enmities is weak,—compared to my desire to be placed among those whom you regard with approbation & friendship. If you therefore, under all circumstances, conceive that my services can still be useful, I place myself entirely at your disposal.—I am with sincere respect Your faithful hble Servt
               
                  B Henry Latrobe
               
               
                  PS. In order to pass my accounts it will be necessary to produce a regular appointment from you to my office. May I beg you to give the necessary directions for this purpose. I ought to leave Washington on Wednesday morning.—
               
            